              Case 1:18-cr-00032-DLF Document 85 Filed 01/04/19 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                                     CRIMINAL NUMBER:
                    v.
                                                                     1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

           Defendant.


     DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S REPLY IN
             SUPPORT OF ITS MOTION TO COMPEL DISCOVERY
                      FROM THE UNITED STATES

           Defendant Concord Management and Consulting LLC (“Defendant” or “Concord”), by

and through undersigned counsel, submits this reply in support of its Motion to Compel

Discovery from the United States.

             “Everything secret degenerates, even the administration of justice; nothing is safe
                  that does not show how it can bear discussion and publicity.”1

           In the Special Counsel’s secret pleading he concedes he took investigative action relating

to information that was identical to that which Defendant provided to firewall counsel just seven

days earlier. The Special Counsel states that he did not obtain the information from firewall

counsel. The Special Counsel also states that if simply trusting him that everything is just

peachy is not sufficient, he can tell more ex parte secrets to the Court to support his position.

The Special Counsel’s argument is reminiscent of Otter’s famous line, “Flounder, you can’t

spend your whole life worrying about your mistakes! You f**ked up . . . you trusted us. Hey,

make the best of it.”2



1
    Letter from Lord Acton (Jan. 23, 1861), in Lord Acton and His Circle 165, 166 (Gasquet ed. 1906).
2
    Animal House (Universal Pictures 1978).


                                                          1
          Case 1:18-cr-00032-DLF Document 85 Filed 01/04/19 Page 2 of 3



       Notably lacking from any communication to undersigned counsel or the Court regarding

this matter is whether any investigators or staff working for the firewall counsel or the Special

Counsel may have improperly transmitted the above-referenced information. Surely the Special

Counsel could answer that question without compromising any ongoing use of a grand jury to

unilaterally conduct discovery in an already indicted case. But no, instead just a curiously sealed

pleading containing not a single citation to any case authority proposing more ex parte secrets to

the Court. For a Special Counsel who claims that secretly pretending to be someone you are not

on the internet is a conspiracy against the United States, one might think that all of his proposed

secrets in prosecuting this matter are a conspiracy to deny the Defendant its right to a fair, open

and public determination of its case.

       The Court issued an unprecedented and onerous Protective Order (Dkt. 42-1), containing

only one concession to the Defendant; that is, Defendant could supposedly communicate

information to firewall counsel without that information winding up with the Special Counsel.

As to the first and only such communication, the Special Counsel took investigative action seven

days later. It is the responsibility of the Court to determine whether a violation of the Protective

Order occurred. See United States v. Pollard, 416 F.3d 48, 59 (D.C. Cir. 2005) (Rogers, J.,

concurring in part and dissenting in part) (quoting Poliquin v. Garden Way, Inc., 989 F.2d 527,

535 (1st Cir. 1993)). A simple lawyers’ denial that does not contain any reference to their staff

or investigators cannot support a conclusion that no violation occurred.

       For the reasons set forth above and in Concord’s Motion, Defendant respectfully requests

that the Court order the Special Counsel’s Office to provide the requested discovery.

Dated: January 4, 2019                               Respectfully submitted,




                                                 2
Case 1:18-cr-00032-DLF Document 85 Filed 01/04/19 Page 3 of 3



                                  CONCORD MANAGEMENT AND
                                  CONSULTING LLC

                                  By Counsel,

                                   /s/Eric A. Dubelier
                                  Eric A. Dubelier
                                  Katherine Seikaly
                                  Reed Smith LLP
                                  1301 K Street, N.W.
                                  Suite 1000 – East Tower
                                  Washington, D.C. 20005
                                  202-414-9200 (phone)
                                  202-414-9299 (fax)
                                  edubelier@reedsmith.com
                                  kseikaly@reedsmith.com




                              3
